In Lynch v. Springfield Safe Deposit  Trust Co., 294 Mass. 170,200 N.E. 914, cited in the majority opinion, the only question was whether there was any evidence of gross negligence. In that case there was evidence that the driver, who had been drinking, drove into the rear of a truck proceeding in the same direction. He was going fifty miles an hour and there were six lights on the rear of the truck. "The road was a two-lane cement road, straight and dry. The weather was clear. There was no east bound traffic." In spite of plaintiffs' verdicts, judgment was for the defendant on the ground that "there was not quite enough to support a finding of that high degree of culpability and indifference to duty which is the essential characteristic of gross negligence." It seems to me that this recent exposition of the rule in Massachusetts is binding on us and that judgment should be ordered for the defendant. See, to the same effect Shriear v. Feigelson, 248 Mass. 432,143 N.E. 307; Bertelli v. Tronconi, 264 Mass. 235,162 N.E. 307; Cook v. Cole, 273 Mass. 557,174 N.E. 271; Bank v. Satran, 266 Mass. 253, 165 N.E. 117; McKenna v. Smith, 275 Mass. 149, 175 N.E. 474; Richards v. Donohue, 285 Mass. 19, 188 N.E. 389; Curley v. Mahan, 288 Mass. 369, 193 N.E. 34. *Page 619